DETAILED ACTION
Applicant’s 09/09/2021 response to the previous 06/10/2021 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-20 as amended and/or filed on 09/09/2021.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 07 December 2017 (20171207).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority PROVISIONAL Application number 62/595,751 filed on 07 December 2017 (20171207).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 08/02/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now 

Response to Amendments/Arguments
Applicant’s 09/09/2021 amendments to the independent claims and arguments in support thereof with respect to the rejections of the claims as set forth in said previous 06/10/2021 Office action have been fully considered and are persuasive because Applicant appears to have amended the independent claims to include the limitations from claims 3 and 4 which were rejected in section 11 of the previous 06/10/2021 Office action as being obvious over US-20030146037-A1 to Menjak, Ratko  et al. (Menjak).  Accordingly the rejections have been withdrawn in order to clearly indicate how the prior art from the previous 06/10/2021 Office action continues to teach and render obvious the claimed invention.  Accordingly a new ground(s) of rejection is made as set forth below in view of US-6219604-B1 to Dilger; Elmar et al. (Dilger), US 20050082106 A1 to Husain, Muqtada et al. (Husain) and US-20030146037-A1 to Menjak, Ratko  et al. (Menjak).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As set forth in the previous Office action the rejections are based on the combination of references and what they would teach to one of ordinary skill in the art. Per the following case law:
In re Shepard, 138 USPQ 148 (CCPA 1963)

it is pertinent to point out not only specific teachings of the patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.


In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988).  


“Obviousness does not require absolute predictability of success. . . . For obviousness under § 103, all that is required is a reasonable expectation of success.”

As is here, the Examiner has pointed out not only specific teachings of the patent but also the reasonable inferences which one skilled in the art would logically draw therefrom and reasonably expect success in the obvious to combination of the references for the express purpose of increasing the safety of operating a drive by wire vehicle by having a steering control module differentiating between a steering system reaching its end of travel or whether its wheel is against a curb while also preventing the vehicle from rolling over during an oversteer or understeering condition as explained more fully in the rejection below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-6219604-B1 to Dilger; Elmar et al. (Dilger) in view of US 20050082106 A1 to Husain, Muqtada  et al. (Husain) and further in view of US-20030146037-A1 to Menjak, Ratko  et al. (Menjak).
Regarding claims 1, 8 and 15 Dilger teaches in for example the Figure(s) reproduced immediately below:


    PNG
    media_image1.png
    432
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    447
    791
    media_image2.png
    Greyscale




a first controller in figs. 1 and 5 above, i.e. 6a and Col. 6, lines 38+:
“(41) FIG. 5 is a schematic illustration of the control loop of the feedback actuator. The core element of the steering wheel regulator 6 is an adaptive torque regulator 6a which ensures that the aligning torque of the tires is relayed to the steering wheel 1. The torque regulator 6a supplies a nominal current I.sub.H,soll to an internal current regulator 6b which drives the steering wheel positioner 5 (such as a D.C. motor) with a current U.sub.H. In processing the nominal manual torque M.sub.H,soll *, the adaptation is achieved as follows:”

that generates a plurality of torque commands, generating the plurality of torque commands comprises: 
generating a curb torque command (i.e. haptic signal) in response to detecting a curb condition in which road wheels are stationary despite a change in handwheel position in Col. 7 lines 1-10:
“(45) The modified nominal steering wheel torque M.sub.H,soll * is limited to a maximum torque rate in order to convey the kind of driving feeling expected in today's power steering systems. To reduce cost, weight and space requirements, the feedback actuator should only be able to transmit those forces which arise during the normal operation of a vehicle. Greater torques, such as those caused when the wheels are squeezed against or pushed away from a curb, can be fed back to driver in a different way (by a "haptic signal," such as a vibrating steering wheel).”; and 

an arbitrator module that determines a notification torque command by arbitrating between the plurality of torque commands, which comprises the curb torque command and other torque commands in Fig. 5, Col. 6, lines 38+ above; 

“(3) The driver's desired direction .delta..sub.H, which he enters at the steering wheel 1 and which is received through a steering wheel angle sensor 9, is modified in a targeted manner by means of a nominal value generator 11 that is connected to an electronic steering regulator 10, depending on the situation and using dynamic values obtained from the moving vehicle, such as the vehicle speed v or the yaw velocity .omega. and which is then relayed to a steering regulator 10. An additional reading taken is the torque or steering wheel torque M.sub.H relayed by the driver to the steering wheel 1, which is measured by a torque sensor 7. “.
and 
a second controller, i.e. the “feedback actuator” in figs. 1 and 5 and that generates a notification torque using the notification torque command in Col. 3 lines 45+:
“(4) The loss of road feel caused by the fact that the steering column is no longer rigidly connected to the steerable front axle, which in traditional steering systems is conveyed to the driver by the aligning torque, i.e. a manual torque on the steering wheel, and which strongly influences the driver's directional wish, is restored by means of a feedback actuator. The feedback actuator of the steer-by-wire steering system of this invention consists of a steering wheel positioner 5 coupled to the steering wheel 1 by means of a gear 5a, and a steering wheel regulator 6 designed to regulate the steering wheel positioner 5. The nominal manual torque M.sub.H,soll is generated by a nominal value generator 61 which functionally interacts with the steering wheel regulator 6. The nominal manual torque M.sub.H,soll is determined by the nominal value generator 61 on the basis of the aligning torques M.sub.v (or M.sub.v,l and M.sub.v,r, respectively), or the currents Iv (or I.sub.v,l and I.sub.v,r, respectively) obtained by the torque sensors or current sensors 8 or 8l and 8r which are mounted to the steering positioners 3 or, respectively, 3 and 4. Optionally, the nominal manual torque M.sub.H,soll can also be recreated by means of a feedback simulator based on the steering wheel angle .delta..sub.v (or, respectively, .delta..sub.v,l and .delta..sub.v,r) determined by the steering angle sensor, as well as based on other signals already present in the vehicle, such as the vehicle speed v and the friction coefficient .mu. between road surface and tires. In addition to the nominal manual torque M.sub.H,soll determined in this manner, the steering wheel regulator 6 also receives other readings, such as the steering wheel torque M.sub.H measured by the torque sensor 7 that is coupled to the steering column, the steering wheel angle .delta..sub.H which is measured by the steering wheel angle sensor 9, the current I.sub.H obtained from the steering 

Dilger does not appear to expressly disclose generating an end-of-travel torque command in response to detecting an end-of-travel condition and
an arbitrator module that determines a notification torque command based on the curb torque command, the end-of-travel torque command, an understeer torque command, and an oversteer torque command;.

Husain teaches an arbitrator module that determines a notification torque command based on an end-of-travel torque command in for example, the figures below:


    PNG
    media_image3.png
    681
    538
    media_image3.png
    Greyscale

generating an end-of-travel torque command in response to detecting an end-of- travel condition in para:
“[0023] In one aspect of the present invention, when the controller subsystem 50 receives feedback from the road wheel actuator subsystem indicating the road wheel is in an end of travel position, the controller subsystem 50 provides a control command, as illustrated by line 74, causing the 

an arbitrator module that determines a notification torque command by arbitrating between the plurality of torque commands, which comprises the curb torque command and the end-of-travel torque command in para:
“[0024] In another aspect, the controller subsystem 50 monitors the motor current and the rate of change of the road wheel angle to determine if the road wheel 14 movement is being restrained by a curb. In the event the road wheel movement is being restrained by a curb (increased current without a corresponding change in road wheel angle), the controller subsystem 50 provides a control command, illustrated by line 74, energizing the clutch 40. Engaging the clutch 40 directly couples the steering column 26 to the electric steering gear 48 and thus provides resistance in the mechanical coupling to the steering wheel 18 to provide feedback informing the driver that an against curb condition is occurring and preventing the driver from further turning the steering wheel 18.”.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of determining whether a steer by wire system is at the end of travel or against a curb. 




Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Husain to the prior art of Dilger as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

The combination of Dilger and Husain above does not appear to expressly disclose an arbitrator module that determines a notification torque command based on an understeer torque command, and an oversteer torque command.

Menjak teaches an arbitrator module that determines a notification torque command based on an understeer torque command, and an oversteer torque command in for example the figures below:



    PNG
    media_image4.png
    505
    741
    media_image4.png
    Greyscale

And associated descriptive texts that it was known in the steer-by-wire art for a control unit 20 which connotes the claimed “arbitrator module” to generate a plurality of torque commands that further comprises generating an understeer/oversteer torque command in response to detecting an understeer/oversteer condition in for example, paras:
“[0028] In operation, when road wheels 19 (FIG. 1) reach the limit of their turning capability and hand wheel has not, e.g., during variable-ratio steering operation, the steering wheel can be stopped by electronic control unit 20 by passing current through wiring 76. When torque sensor 34 detects that the driver is turning the wheel back towards center, electronic control unit 20 responds by cutting power to wiring 76 in variable stopper 70. Control unit 20 can also be programmed to advantageously employ variable stopper 70 in other situations. For example, hand wheel 12 may be advantageously stopped while responding to excessive yaw, lateral acceleration, understeer, oversteer, etc. Variable stopper can protect against overturning the vehicle, preventing additional rotation of the steering wheel at high speeds where the wheels start to lose traction or to prevent the vehicle from overturning.

[0042] FIGS. 12 and 13 show a ninth embodiment of the invention. In this embodiment, lower shaft 48 carries a pinion gear 218, which interacts with a gear 216. Gear 216 rotates less than one revolution for three revolutions of pinion gear electronic control unit 20 (FIG. 1) energizes motor 185, causing arm 214 and variable stop locator 180 to be repositioned according to the direction of steering and the selected and varying turning ratio between hand wheel 12 to road wheel 19 (FIG. 1). This permits electronic control unit 20 to prevent oversteering even during variable ratio steering as previously described.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of controlling the steering wheel or “hand wheel 12 may be advantageously stopped while responding to excessive yaw, lateral acceleration, understeer, oversteer, etc. Variable stopper can protect against overturning the vehicle, preventing additional rotation of the steering wheel at high speeds where the wheels start to lose traction or to prevent the vehicle from overturning.” as set forth in Menjak para [0028] above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the steering wheel of Dilger would “protect against overturning the vehicle, preventing additional rotation of the steering wheel at high speeds where the wheels start to lose traction or to prevent the vehicle from overturning.”. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Menjak to the prior art of combination of Dilger and  Husain as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”  Such a combination expands the safety of the combination of Dilger and Husain above by preventing a vehicle from overturning.

Regarding claims 2, 9 and 16 and the limitation wherein the notification torque command comprises selecting a maximum from the plurality of torque commands that are generated see the teachings of Dilger “(45) The modified nominal steering wheel torque M.sub.H,soll * is limited to a maximum torque rate in order to convey the kind of driving feeling expected in today's power steering systems.” .  

Regarding claims 3, 10 and 17 the combination of Dilger and Husain above does not appear to expressly disclose wherein generating the plurality of torque commands further comprises generating the understeer torque command in response to detecting an understeer condition.  

Menjak teaches in for example figure 3 above and associated descriptive texts that it was known in the steer-by-wire art to generate a plurality of torque commands that further comprises generating the understeer torque command in response to detecting an understeer condition in for example, para:
“[0028] In operation, when road wheels 19 (FIG. 1) reach the limit of their turning capability and hand wheel has not, e.g., during variable-ratio steering For example, hand wheel 12 may be advantageously stopped while responding to excessive yaw, lateral acceleration, understeer, oversteer, etc. Variable stopper can protect against overturning the vehicle, preventing additional rotation of the steering wheel at high speeds where the wheels start to lose traction or to prevent the vehicle from overturning.
[0042] FIGS. 12 and 13 show a ninth embodiment of the invention. In this embodiment, lower shaft 48 carries a pinion gear 218, which interacts with a gear 216. Gear 216 rotates less than one revolution for three revolutions of pinion gear 218, and includes a slot 215 that extends coaxially around one face of gear 216 to define the positive limits of rotation when gear 216 is centrally positioned as shown in FIG. 13. Variable stop locator 180 comprises a rod that extends into slot 215. When positioned centrally within slot 215 as seen in FIG. 13, pinion gear 218 is permitted to rotate plus or minus 540.degree., or one and one-half revolution in either direction. Variable stop locator 180 is positioned on arm 214 which is fixed to the output shaft of motor 185. During variable ratio steering, electronic control unit 20 (FIG. 1) energizes motor 185, causing arm 214 and variable stop locator 180 to be repositioned according to the direction of steering and the selected and varying turning ratio between hand wheel 12 to road wheel 19 (FIG. 1). This permits electronic control unit 20 to prevent oversteering even during variable ratio steering as previously described.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of “hand wheel 12 may be advantageously stopped while responding to excessive yaw, lateral acceleration, understeer, oversteer, etc.” as set forth in Menjak para [0028] above. 




Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Menjak to the prior art of combination of Dilger and  Husain as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 4, 11 and 17 the combination of Dilger and Husain above does not appear to expressly disclose, however Menjak teaches in para [0028] “For example, hand wheel 12 may be advantageously stopped while responding to excessive yaw, lateral acceleration, understeer, oversteer, etc.”, and as explained immediately above wherein generating the plurality of torque commands further comprises generating the oversteer torque command in response to detecting an oversteer condition.  

Accordingly, the prior art references teach all of the claimed elements.

oversteer, etc.” as set forth in Menjak para [0028] above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the steering wheel of Dilger would generate an oversteer torque command in response to detecting an oversteer condition. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Menjak to the prior art of combination of Dilger and Husain as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 5, 12 and 18 and the limitation wherein the notification torque command is added to a rack feedback torque command that is corresponding to a rack force see Dilger Col. 6, lines 62+ “(44) The manual torque M.sub.H,soll, recreated on the basis of a steering wheel model 611, must finally be modified via an adaptation strategy 616 (M.sub.H,soll *), to allow the usual feedback to the steering wheel that is present in mechanical steering systems to be realistically recreated for the steer-by-wire vehicle.”.  

Regarding claims 6, 12 and 19 and the limitation wherein the notification torque command is in opposite direction to an input torque being applied by an operator see the teachings of Dilger wherein it is understood that in order to “vibrate” a notification torque must be applied in both directions including opposite to the torque being applied by the operator.  See Dilger Col. 1 lines 25+:
“(4) A further steer-by-wire steering system, known from U.S. Pat. No. 5,347,458, utilizes a steering wheel positioner, which engages the steering wheel shaft, to imprint a reaction energy on the steering wheel which can be expressed as a mathematical function containing an acceleration term that is proportional to the angular acceleration of the steering wheel, a speed term proportional to the angular speed of the steering wheel, a proportional term proportional to the deflection angle of the steering wheel, and a constant term whose value is constant, but whose sign is dependent upon the direction of the deflection of the steering wheel from a neutral position. This reaction energy, which exerts a force on the steering wheel, is designed to provide the driver of the vehicle with an opposing force on the steering wheel”  

Regarding claims 7, 14 and 20 and the limitation wherein the notification torque command causes a vibration of a handwheel see Dilger Col. 7 lines 5-10: “Greater torques, such as those caused when the wheels are squeezed against or pushed away from a curb, can be fed back to driver in a different way (by a "haptic signal," such as a vibrating steering wheel).”.  

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10109085 A1 to Lohner et al. (Lohner) in view of DE 102013014122 A1 to Nagl et al. (Nagl) and further in view of US 20120046836 A1 to Strecker et al. (Strecker) (All provided with the 08/02/2021 IDS and cited in the May 7th, 2021 German Search report).
NOTE: The Examiner has reviewed the May 7th, 2021 German Patent and Trademark Office Search report provided with the 08/02/2021 IDS and agrees with the foreign 

Regarding claims 1, 8 and 15 Lohner teaches a steer-by-wire steering system comprising: 
a first controller that generates a plurality of torque commands, generating the plurality of torque commands comprises: 
generating an end-of-travel torque command in response to detecting an end-of-travel condition in paras [0041] [0047] figures 2, 4 and 5 “that the driver feels a vibration on the steering wheel 12 “:
“This means that even if the steering wheel angle δ LRA is increased, the angle δ VA is not increased. In addition, the steering wheel actuator 40 is controlled in block 58 in such a way that the driver feels a vibration on the steering wheel 12 (cf. also FIGS. 3 and 4, item 58). In this way, the driver is made aware that the wheel angle δ RA of the wheels 26 has already reached its maximum possible value and that a further turning of the steering wheel 12 cannot lead to an increase in the wheel angle δ RA .”; 

Lhoner does not appear to expressly disclose generating a curb torque command in response to detecting a curb condition in which road wheels are stationary despite a change in handwheel position;
an arbitrator module that determines a notification torque command based on the curb torque command, the end-of-travel torque command, an understeer torque command, and an oversteer torque command; and 
a second controller that generates a notification torque using the notification torque command.

Nagl teaches inter alia generating a curb torque command in response to detecting a curb condition in which road wheels are stationary despite a change in handwheel position in for example Para [0010]:
“Further, the steering stop may include said force feedback device to effect on a steering wheel attached to the steering wheel, a feedback force, in particular in the form of a rotating vibration of the steering shaft. The vibration may be a fast vibrating steering shaft rotation in the frequency of, for example, 10 Hz or 20 Hz to give the driver signals or hints about this. For example, a lane departure warning may give an indication of leaving the desired lane of the road. So that the worm gear does not absorb these vibrations, it can be provided with a sufficient clearance. The play is preferably at least 20% greater than the amplitude of the vibratory rotation of the corresponding axis. With the force feedback device, a surprisingly occurring end of the steering range of the steering wheel and the wheel impact can be signaled, such as when limiting the Radeinschlags by contact of a wheel with a sidewalk.” (Emphasis added).


The combination of Lohner and Nagl above does not appear to expressly disclose, however Strecker teaches inter alia in Figure 1 below:

    PNG
    media_image5.png
    621
    575
    media_image5.png
    Greyscale

 an arbitrator module that determines, an understeer torque command, and an oversteer torque command in paras:
“[0055] FIG. 1 shows a controller 1, which is associated with a steering device 2. A microprocessor 3 is disposed in the controller 1 and is connected via a data line 4, such as a bus system, to a memory medium 5. The controller 1 is connected, via a signal line 6, to a motor 7, such as an electric motor, allowing for control of the power of the motor 7 by the controller 1. The motor 7 acts on a torsion bar 9 via a transmission 8. A steering means 10, which in the present example is designed as a steering wheel, is disposed on the torsion bar 9 and can be used to apply a torque to the torsion bar 9 as a result of a driver actuating the steering means 10.”; and
 
a second controller 64, via signal line 6 that generates a notification torque using the notification torque command in para:
“[0081] In the block 64, the modeled toothed rack force forMD generated in the block 60 is calculated against the actual toothed rack force forR, using additional variables 66. In the present example, the additional variables 66 comprise a slip angle angSID, variables for describing a driving condition with respect to possible oversteering or understeering, the vehicle 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of controlling the feedback to a steering wheel of a drive by wire vehicle for all of the conditions the steering system may encounter such as reaching the end of travel, being up against a curb or sidewalk as taught by Nagl as well as oversteering or understeering conditions as taught by Strecker. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the steering wheel of Lhoner would generate the appropriate commands during the detection of a curb, an oversteer or understeer torque command in response to detecting a sidewalk/curb, an oversteer or understeer condition. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nagl and Strecker to the prior art of Lhoner as explained above as merely performing the same function as it does separately and being 

Regarding claims 2, 9 and 16 and the limitation wherein the notification torque command comprises selecting a maximum from the plurality of torque commands that are generated see the teachings of Lohner: 
“A detailed description of a second exemplary embodiment of a method for operating the vehicle steering system 10 from FIG. 1 will now be given with reference to FIGS. 5 and 6: In FIG. 5, a standardized manual torque M is plotted on the steering wheel 12 above the standardized angle δ VA , As can be seen from FIG. 5, the driver in this exemplary embodiment is informed by an increase in the manual torque M on the steering wheel 12 that the angle δ VA of the lower region 20 of the steering shaft 16 or the wheel angle δ RA is the respective maximum possible value approaches. The increase in the hand torque M is brought about by the control and regulating device 36 by a corresponding activation of the steering wheel actuator 40 . The increase occurs when the angle δ VA is above a limit value G4, which in the present exemplary embodiment is approximately 90% of the maximum possible angle δ VA, max . The increase in the hand torque M is identified in FIG. 5 with the reference symbol 70 .

Fig. 6 shows the switching state of the clutch 18 over the angle δ VA . If the driver bridges the maximum torque M of the steering wheel actuator 40 , then the clutch 18 is closed by the control and regulating device 36 at the point marked 72 in FIG. 6. The point 72 is reached when the wheel angle δ RA of the wheels 26 has reached its maximum possible value, ie one of the pins 32 comes into contact with the respective stop 30 . In contrast to the exemplary embodiment described above, the clutch 18 is closed here regardless of whether the angle δ LRA of the steering wheel 12 has also reached a desired, maximum value. By closing the clutch 18 , as in the above embodiment, a mechanically rigid connection between the steering wheel 12 and the pin 32 is established, so that the stops 30 also act as a mechanical stop for the steering wheel 12 . However, the actual end position δ LRA, max of the steering wheel 12 depends on the steering ratio at the time the clutch 18 is closed.” .  

Regarding claims 3, 10 and 17 the combination of Lohner and Nagl above does not appear to expressly disclose wherein generating the plurality of torque commands 

Strecker teaches in the rejection of claim1 above that it was known in the steer-by-wire art to generate a plurality of torque commands that further comprises generating the understeer torque command in response to detecting an understeer condition in for example, para:
“[0081] In the block 64, the modeled toothed rack force forMD generated in the block 60 is calculated against the actual toothed rack force forR, using additional variables 66. In the present example, the additional variables 66 comprise a slip angle angSID, variables for describing a driving condition with respect to possible oversteering or understeering, the vehicle speed velV, and variables for describing actuator activities and/or drive components. The basic inner structure of the block 64 is similar to the block diagram described hereafter by way of FIG. 3, however different input variables are used. The adaptation block 64 notably utilizes a PI controller that is similar to FIG. 3 and has a feed-forward component.”.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of controlling the feedback to a steering wheel of a drive by wire vehicle for all of the conditions the steering system may encounter such as reaching the end of travel, being up against a curb or sidewalk as taught by Nagl as well as oversteering or understeering conditions as taught by Strecker. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the steering wheel of Lhoner would generate the appropriate 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nagl and Strecker to the prior art of Lhoner as explained above as merely performing the same function as it does separately and being no more “than the than the predictable use of prior-art elements according to their established functions.”

Regarding claims 4, 11 and 17 the combination of Lohner and Nagl above does not appear to expressly disclose, however Strecker teaches in para [0081] “as explained immediately above wherein generating the plurality of torque commands further comprises generating the oversteer torque command in response to detecting an oversteer condition.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of controlling the feedback to a steering wheel of a drive by wire vehicle during  oversteering or understeering conditions as taught by Strecker. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the steering wheel of Lhoner would generate the appropriate commands during an oversteer or understeer torque command in response to detecting an oversteer or understeer condition. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nagl and Strecker to the prior art of Lhoner as explained above as merely performing the same function as it does separately and being no more “than the than the predictable use of prior-art elements according to their established functions.”

Regarding claims 5, 12 and 18 and the limitation wherein the notification torque command is added to a rack feedback torque command that is corresponding to a rack force see Lohner claims 1, 4.  

Regarding claims 6, 12 and 19 and the limitation wherein the notification torque command is in opposite direction to an input torque being applied by an operator see the teachings of Lohner wherein it is understood that in order to “vibrate” a notification 

Regarding claims 7, 14 and 20 and the limitation wherein the notification torque command causes a vibration of a handwheel see Lohner claim 4

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060080016 A1 to Kasahara; Toshiaki et al. teaches inter alia determining if a wheel is against a curb and setting a desired steering effort in for example claims 1, 6 and 7:
“1. A steering apparatus for a steerable vehicle, comprising: a steering actuator configured to generate a steering effort to regulate a steering output of the vehicle, in accordance with a steering effort command; a steering input unit configured to set a steering input; a disturbance determination section configured to determine a disturbance indicator indicative of a disturbance input to the vehicle; and a steering controller connected for signal communication to the steering actuator, the steering input unit, and the disturbance determination section, and configured to perform the following: setting a desired steering output in accordance with is the steering input; setting the steering effort command in accordance with the desired steering output; adjusting the steering effort command in accordance with the disturbance indicator; and outputting the adjusted steering effort command to the steering actuator.
6. The steering apparatus as claimed in claim 1, further comprising a steering output sensor configured to measure the steering output, wherein the steering controller is configured to set the steering effort command in accordance with the desired steering output and the measured steering output.
7. The steering apparatus as claimed in claim 6, further comprising: a feedback actuator configured to generate a steering feedback to the steering input unit in accordance with a steering-feedback command; and a feedback controller configured to set the steering-feedback command in accordance with a difference between the desired steering output and the measured steering output.”, 


“[0050] At step S2, steering-output controller 16 determines whether or not steerable road wheels 4, 5 are in contact with an obstacle, such as a curb. When the answer to step S2 is affirmative (YES), the routine proceeds to step S3. On the other hand, when the answer to step S2 is negative (NO), the routine proceeds to step S4. The obstacle means an object that physically obstructs an increase in the road wheel steer angle during being in contact with steerable road wheels 4, 5, like a curb. The obstacle-contact determination may be, for example, implemented by a method as shown in Published Japanese Patent Application No. 2005-96725. Specifically, if the absolute value .theta.tsa of the deviation between desired road wheel steer angle .theta.ta and actual road wheel steer angle .theta.t is larger than or equal to a threshold value .theta.a determined in consideration of a delay due to the communication between steering-feedback controller 10 and steering-output controller 16, a response delay to a command, and an accuracy of the road wheel steer angle control, if a period of time that actual road wheel steer angle .theta.t is held at a previous value is longer than or equal a threshold period of time Tit (for example, actual road wheel steer angle .theta.t is held within a variation of less than .+-.1 degree over 1 second), and if a period of time that actual steering-motor driving current It is longer than or equal to a threshold current Itt continues over a predetermined period of time Tt, steering-output controller 16 determines that steerable road wheels 4, 5 are in contact with an obstacle.

[0051] At step S3, steering-output controller 16 sets desired road wheel steer angle .theta.ta to actual road wheel steer angle .theta.t, based on the determination at step S2 that steerable road wheels 4, 5 are in contact with an obstacle. Subsequently, the routine returns to step S1.”

US 20170232958 A1 to HATA; Kensei et al. teaches controlling steering during oversteer and understeer conditions to curb the change of the steering characteristics in for example para [0011] “…Therefore, change of the steering characteristic to the understeer side due to reduction of the lateral force of the front wheels can be diminished or corrected by change of the steering characteristic to the oversteer side due to reduction of the lateral force of the rear wheels.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20211202                                                                                                                                                                                                       

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665